Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, drawn to a product including a polarizing plate comprising a polyvinyl alcohol layer and a support layer in contact with the polyvinyl alcohol layer, including further specifics drawn to the support layer having a thickness of 5-20 µm.
Group II, claim(s) 4, drawn to a product including a polarizing plate comprising a polyvinyl alcohol layer and a support layer in contact with the polyvinyl alcohol layer, including further specifics drawn to the support layer comprising two layers respectively disposed on an upper side and a lower side of the polyvinyl alcohol layer, wherein a protective film is provided on the support layer on the upper side, while a pressure sensitive adhesive and a release film are sequentially disposed under the support layer on the lower side (e.g. see figure 6).
Group III, claim(s) 5, drawn to a product including a polarizing plate comprising a polyvinyl alcohol layer and a support layer in contact with the polyvinyl alcohol layer, including further specifics drawn to the support layer being disposed on an upper side of the polyvinyl alcohol layer, and a protective film is disposed on the support layer, while a pressure sensitive adhesive and a release film are sequentially disposed under the polyvinyl alcohol layer (see e.g. figure 7).
Group IV, claim(s) 6, drawn to a product including a polarizing plate comprising a polyvinyl alcohol layer and a support layer in contact with the polyvinyl alcohol layer, including further specifics drawn to the support layer comprising two layers respectively disposed on an upper side and a lower side of the polyvinyl alcohol layer, and a reflection enhancing film and a protective film are provided on the support layer on the upper side sequentially, while a pressure sensitive adhesive and a release film are sequentially disposed under the support layer on the lower side (see e.g. figure 8).
Group V, claim(s) 7, drawn to a product including a polarizing plate comprising a polyvinyl alcohol layer and a support layer in contact with the polyvinyl alcohol layer, including further specifics drawn to the support layer being disposed on a lower side of the polyvinyl alcohol layer, and a pressure sensitive adhesive and a release film are sequentially disposed under the support layer, while a reflection enhancing film and a protective film are sequentially disposed on the polyvinyl alcohol layer (see e.g. figure 9).
Group VI, claim(s) 8-10, drawn to a process specially adapted for the manufacture of a polarizing plate comprising a polyvinyl alcohol layer and a support layer in contact with the polyvinyl alcohol layer, including further specifics drawn to the 
a polyvinyl alcohol layer stretching step, wherein the polyvinyl alcohol layer after dyeing is stretched to 5 to 15 times an original length, with a thickness controlled between 10 µm and 30 µm;
a polyvinyl alcohol layer cleaning and pre-baking step, wherein the polyvinyl alcohol layer after stretching is cleaned, and dried after cleaning;
a support layer coating step, wherein the polyvinyl alcohol layer after dyeing and drying is coated with a curing glue, which comprises at least one of a heat curing material, an optical glue, and a UV curing glue, having a coating thickness of 5-20 µm;
a curing step, wherein the polyvinyl alcohol layer after coating is subjected to a heat curing treatment or a UV light curing treatment according to a material of the support layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a polyvinyl alcohol layer and a support layer, wherein the support layer is in contact with and supports the polyvinyl alcohol layer; and wherein the support layer is a curing glue coating composed of at least one of a heat curing material, an optical glue, and a UV curing glue, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of . 
Furthermore, for each of Groups I-VI, each of the listed groups has special technical features not required for the other groups. The special technical features exclusive to each group are listed above in the listing of the groups. 
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since foreign applicants generally want the restriction in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Claim 1 link(s) inventions I-IV.  The lack of unity requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the lack of unity requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant 
It is noted that claim 3 will be examined with the election of any of Groups I-V.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/14/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872